Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Amendment, filed 8 February 2022, to the Original Application, filed 21 May 2021.

2. 	Claims 21-40 are pending.  Applicant has cancelled claims 1-20.  Claims 21, 30, and 36 are independent claims.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rampell (U.S. Publication 2012/0197731 A1) in view of Protheroe (U.S. Publication 2009/0089151 A1).
As per independent claim 21, Rampell teaches a computer-implemented method for executing online distribution of content (See Rampell, Abstract), the method comprising:
receiving, from a first content publisher that publishes a first web page, a request to publish content associated with the first content publisher on a second web page associated with a second content publisher (See Rampell, paragraphs 0082-0083, describing a publisher receiving a request to publish content, such as advertisement content from a second content publisher, such as an advertiser, the advertisement content associated with the content published on a web page);
receiving, from the second content publisher, a request for content, the request including at least one identifier associated with a prospective viewer of a web page of the second content publisher (See Rampell, paragraphs 0082 and 0120, describing a request for the advertisement content from a user/viewer who engages with the 
Rampell does not teach expressly:
comparing the at least one identifier with current user cookie data and at least one attribute of a desired viewer of the first content publisher; and
providing for display, to the second content publisher or a device of the prospective viewer, the content of the first content publisher, based on at least the comparison of the at least one identifier with the current user cookie data and the at least one attribute of the desired viewer of the first content publisher,
however, Protheroe teaches these limitations (See Protheroe, paragraphs 0312, 0318, and 0334-0337, describing comparing current user cookie data managed by the publisher with distinguishing attributes of each segment of a page profile group with which ad placement on a page is associated to attribute data associated with an ad request).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the comparison of current user cookie data maintained by the publisher with attributes of the viewer, as taught by Protheroe, with the request for content of Rampell.  The motivation for doing so would have been to entice the user to link to the advertiser’s web site for additional information and/or ultimately solicit the sale of a product or service to the user based on the user’s particular interests, as taught by Protheroe (See Protheroe, paragraph 0003).
Therefore, it would have been obvious to combine Protheroe with Rampell for the benefit of enticing the user to link to the advertiser’s web site for additional information 
As per dependent claim 22, Rampell and Protheroe teach the limitations of claim 21 as described above.  Rampell and Protheroe also teach wherein the at least one identifier associated with the prospective viewer of the web page of the second content publisher includes at least one attribute selected from the group of: geographic location, website history, age, gender, search history, profession, or combinations thereof (See Rampell, paragraph 0120).
As per dependent claim 23, Rampell and Protheroe teach the limitations of claim 21 as described above.  Rampell and Protheroe also teach wherein the at least one identifier associated with the prospective viewer of the web page of the second content publisher is selected from the group of: recency, frequency, demographic, email address, or combinations thereof (See Rampell, paragraph 0120).
As per dependent claim 24, Rampell and Protheroe teach the limitations of claim 21 as described above.  Rampell and Protheroe also teach determining, based on the comparison, whether to display a link to or preview of content of the first content publisher on the web page of the second content publisher (See Rampell, paragraph 0084).
As per dependent claim 25, Rampell and Protheroe teach the limitations of claim 24 as described above.  Rampell and Protheroe also teach wherein the request from the second content publisher includes a minimum price it will accept to display a link to or preview of content of the first content publisher (See Rampell, paragraph 0089).
As per dependent claim 26, Rampell and Protheroe teach the limitations of claim 24 as described above.  Rampell and Protheroe also teach wherein the step of determining whether to display the link to or preview of content of the first content publisher on the web page of the second content publisher is further based on a price the first content publisher will pay for a content publisher to display a link to or preview of the content, and a minimum price the second content publisher provided will accept to display a link to or preview of the content (See Rampell, paragraphs 0089-0090).
As per dependent claim 27, Rampell and Protheroe teach the limitations of claim 24 as described above.  Rampell and Protheroe also teach receiving, from an advertiser, at least one parameter associated with paying for the prospective viewer of the webpage of the second content publisher to view an advertisement displayed on the webpage of the first content publisher (See Rampell, paragraphs 0083 and 0408).
As per dependent claim 28, Rampell and Protheroe teach the limitations of claim 27 as described above.  Rampell and Protheroe also teach wherein the at least one parameter associated with paying for the prospective viewer to view the advertisement is selected from the group consisting of: viewer recency, viewer frequency, viewer demographic, or any combination thereof (See Rampell, paragraph 0408).
As per dependent claim 29, Rampell and Protheroe teach the limitations of claim 27 as described above.  Rampell and Protheroe also teach wherein the step of determining whether to display the link to or preview of content of the first content publisher on the web page of the second content publisher further comprises comparing the at least one identifier with the at least one parameter associated with paying for the prospective viewer to view the advertisement, to determine whether to display a link to or preview of content from the first content publisher on the web page of the second content publisher (See Rampell, paragraphs 0409-0410).
As per independent claim 30, Rampell teaches a system for executing online distribution of content (See Rampell, Figure 3), the system including:
a computer readable data storage device storing instructions for executing an distribution of content: and a processor configured to execute the instructions to perform a method… (See Rampell, Figure 3 and paragraph 0510).
Independent claim 30 additionally incorporates substantially similar subject matter as that of independent claim 21 above, and is additionally rejected along the same rationale as used in the rejection of claim 21.
As per dependent claim 31, Rampell and Protheroe teach the limitations of claim 30 as described above.  Claim 31 additionally incorporates substantially similar subject matter as that of claim 24 above, and is additionally rejected along the same rationale as used in the rejection of claim 24.
As per dependent claim 32, Rampell and Protheroe teach the limitations of claim 31 as described above.  Claim 32 additionally incorporates substantially similar subject matter as that of claim 26 above, and is additionally rejected along the same rationale as used in the rejection of claim 26.
As per dependent claim 33, Rampell and Protheroe teach the limitations of claim 32 as described above.  Claim 33 additionally incorporates substantially similar subject matter as that of claim 27 above, and is additionally rejected along the same rationale as used in the rejection of claim 27.
As per dependent claim 34, Rampell and Protheroe teach the limitations of claim 33 as described above.  Claim 34 additionally incorporates substantially similar subject matter as that of claim 28 above, and is additionally rejected along the same rationale as used in the rejection of claim 28.
As per dependent claim 35, Rampell and Protheroe teach the limitations of claim 30 as described above.  Claim 35 additionally incorporates substantially similar subject matter as that of claim 29 above, and is additionally rejected along the same rationale as used in the rejection of claim 29.
As per independent claim 36, Rampell teaches a computer-readable medium storing instructions that, when executed by a processor, cause the processor to execute online distribution of content… (See Rampell, Figure 3 and paragraph 0510).
Independent claim 36 additionally incorporates substantially similar subject matter as that of independent claim 21 above, and is additionally rejected along the same rationale as used in the rejection of claim 21.
As per dependent claim 37, Rampell and Protheroe teach the limitations of claim 36 as described above.  Claim 37 additionally incorporates substantially similar subject matter as that of claim 24 above, and is additionally rejected along the same rationale as used in the rejection of claim 24.
As per dependent claim 38, Rampell and Protheroe teach the limitations of claim 37 as described above.  Claim 38 additionally incorporates substantially similar subject matter as that of claim 26 above, and is additionally rejected along the same rationale as used in the rejection of claim 26.
As per dependent claim 39, Rampell and Protheroe teach the limitations of claim 38 as described above.  Claim 39 additionally incorporates substantially similar subject matter as that of claim 27 above, and is additionally rejected along the same rationale as used in the rejection of claim 27.
As per dependent claim 40, Rampell and Protheroe teach the limitations of claim 39 as described above.  Claim 40 additionally incorporates substantially similar subject matter as that of claim 29 above, and is additionally rejected along the same rationale as used in the rejection of claim 29.



4. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.



Response to Arguments

5.	Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 



Conclusion

6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Krikeli (U.S. Patent 8,121,893) discloses customizing advertisement presentations.
	- Evankovich (U.S. Patent 8,606,635) discloses presenting content on a retailer’s page using manufacturers’ product information.
	- Paunikar (U.S. Patent 8,452,650) discloses dynamic pricing for content presentations.
	

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
9. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176